DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mages (US 2003/0006931) in view of Parrott et al (US 2012/0184367) and Packer et al (US 2006/0258432).
Re claim 11, Mages discloses a method comprising:	receiving, from a casino system server (fig. 1, servers B), premium service information to present to a player interacting with the electronic gaming machine (fig. 3);	verifying, by at least one mobile device interconnect component (fig. 2, RF receiver/transmitter 27 and external antenna 39), that a personal electronic device executing a specified software application is with the player by wirelessly coupling to the personal electronic device (fig. 9, 120 and 140, and pars. [0033]-[0037], once the wireless device is within casino grounds, the device is connected via the Internet to allow for placement of wagers and casino gameplay); and	configuring, by the at least one mobile device interconnect component, a communication connection that is used to instruct an instance of the specified software application executed by the personal electronic device to display the premium service information received from the casino system server on a display of the personal electronic device (figs. 3-8, after connecting to the casino and being within casino grounds, the casino offers various software and premium services to be played by the player, such as the examples listed in fig. 3, e.g. Caribbean poker, blackjack, baccarat, video poker, slot machine, roulette, and craps).	However, Mages does not explicitly disclose using wireless communication to determine that the personal electronic device is proximate to the electronic gaming 
Re claim 12, Mages discloses lottery service information ([0016], lottery-related activities are among the legal transactions for the gaming device).
Re claim 15, Mages discloses receiving an input from the player via the specified software application (fig. 3, buttons 44 and 46, [0034] discusses using the multidirectional thumb pad and buttons for selecting and playing the various gaming activities).
Re claim 16, Mages discloses generating a user interface (see figs. 3-8).
Re claim 17, Mages discloses a user interface (fig. 3) but does not explicitly disclose a lottery, sports betting, pari-mutuel, fantasy sports, or tax form user interface. However, a user interface is considered nonfunctional descriptive material in the form of printed matter since the text and graphical representation of a user interface does not materially affect the substrate (i.e. the display). Since Mages discloses a user interface displayed on a display like the claimed invention, it would be able to support displaying a user interface for any desired application, and would be obvious to an artisan of ordinary skill.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mages in view of Parrott and Packer as applied to claim 11 above, and further in view of Bell (US 5,505,461).
Re claim 13, Mages does not disclose tax form printing information. Bell teaches a gaming system in which tax documents are prepared and provided to the player upon winning in the game (col. 3:26-60). This form is printed (4:52-60). It would have been obvious to implement the printed tax forms of Bell in the gaming system of Mages in order to allow players to play without annoying interruptions and providing a mechanism for reporting accurate amounts to the IRS for tax purposes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mages in view of Parrott and Packer as applied to claim 11 above, and further in view of Randhawa (US 2009/0093292).
Re claim 14, Mages is silent on virtually printing a document received from the casino system server and storing the printed document as a file accessible to the personal electronic device. Randhawa teaches storing documents in printable formats, including PDF ([0207]). This is considered virtually printed, as the document is in the PDF file format and is essentially a printed document in virtual form. All documents, including PDFs, in a computer system are inherently stored in memory as files accessible by the file system of the operating system.

Claims 21-23, 27, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (US 2006/0258432) in view of Mages and Parrott.
Re claims 21 and 31, Packer discloses a system comprising:	a casino system server configured to provide a premium casino service (fig. 1, 102, providing a pari-mutuel betting service);	an electronic gaming machine configured to provide a casino service in the form of a game of chance, the casino service different from the premium casino service (fig. 1, 106 and [0024], [0028], the premium service being a pari-mutuel game, and the second being slot machine games and therefore different); and	at least one mobile device interconnect component configured to communicably couple, via cellular, Wi-Fi, NFC, and/or Bluetooth signals ([0049]) to the casino system server and to the electronic gaming machine (fig. 1, wireless interface 108 connects terminals 110, 112, and 114 to the network 104 and therefore to gaming server 102), wherein the at least one mobile device interconnect component is operable to:	configure a communication connection that communicates information related to the premium casino service to the specified software application for display by the specified software application to the player ([0024], the communication component that communicates data to terminals 106 and mobile devices 110, 112, and 114, and figs. 4A-6C displays information about the game on the player’s display).	However, while Packer discloses a hand-held personal electronic device (fig. 1, 110, 112, and 114), Packer does not disclose verifying that a personal electronic device executing a specified software application is with the player by wirelessly coupling to the personal electronic device. Mages has been discussed above and teaches a casino gaming system that ensures that players are within casino grounds before permitting the player to play games (fig. 9, 120 and 140, and pars. [0033]-[0037], once the wireless 
Re claim 22, Packer discloses rendering a user interface configured to receive user input (figs. 4A-4G).
Re claim 23, Packer discloses the first and casino services being a pari-mutuel service and slot machine service (see the rejection to claim 21).
Re claims 27 and 33, Packer does not explicitly disclose Wi-Fi, Bluetooth, or a Near Field Communication component. However, Packer has discussed a wireless interface in generic terminology (fig. 1, 108). The Examiner takes Official Notice that it would have been obvious to implement Wi-Fi, Bluetooth, or NFC components for wireless communication as it would be obvious to try for an artisan of ordinary skill as there are a limited number of wireless communication standards, all producing predictable results of transmission of data without the use of wires.
Re claim 29, Mages has been discussed above regarding wireless communication to validate the presence of the player (see rejection to claim 21).
Re claim 30, Packer discloses a personal electronic device being a cellular phone (fig. 1, 110).
Re claim 32, Packer discloses a pari-mutuel betting user interface (figs. 4A-4G).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Packer in view of Mages and Parrott as applied to claim 21 above, and further in view of Herrmann et al (US 2011/0081958).
Re claims 24-26, Packer has been discussed but is silent on a ticket-in ticket-out (hereinafter TITO) system, with the user interface of the system allowing for user inputs related to the TITO system and viewing player credit.	Herrmann teaches a networked gaming system much like Packer, wherein a TITO system is utilized ([0062] and [0092]). Since Packer and Herrmann both disclose displays that display information related to bets made, it would also be feasible to use the display to display player credits associated with any TITO system being utilized as a display is capable of displaying any desired information.	It would have been obvious to implement the TITO system of Herrmann with Packer in order to allow the gaming system to receive tickets to be used for gaming, enabling players to cash out their winnings safely via a ticket that is not in and of itself worth any value until redeemed, rather than receiving a large sum of cash money or coins, which could be susceptible to theft or loss.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Packer in view of Mages and Parrott as applied to claim 21 above, and further in view of Rowe et al (US 2007/0060274).
Re claim 28, Packer does not disclose a bill validator. Rowe teaches a bill validator (fig. 1, 30). It would be obvious to implement a bill validator in a gaming 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Packer teaches the amended limitations of premium casino services not being run on the electronic gaming machine, cellular signals, and hand-held personal devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715